Name: Commission Regulation (EC) No 1054/94 of 5 May 1994 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2080/92 instituting a Community aid scheme for forestry measures in agriculture
 Type: Regulation
 Subject Matter: forestry;  agricultural structures and production;  budget;  economic policy;  information and information processing
 Date Published: nan

 No L 115/6 Official Journal of the European Communities 6. 5. 94 COMMISSION REGULATION (EC) No 1054/94 of 5 May 1994 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2080/92 instituting a Community aid scheme for forestry measures in agriculture THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agriculture ('), and in particular Article 7 thereof, Whereas, pursuant to Council Decision 88/377/EEC of 24 June 1988 concerning budget discipline (2), and in parti ­ cular Article 6 thereof, the Commission must set up an effective early-warning system in order to ensure that the agricultural guideline is respected ; Whereas a reliable system must be established for the financial monitoring of the application of Regulation (EEC) No 2080/92, such system permitting reactions in the framework of the early-warning system for budget discipline and estimates of the trend in expenditure affecting future budgets as a result of the multiannual nature of certain commitments entered into under programmes approved under Regulation (EEC) No 2080/92 and resulting in expenditure to be charged to the Community budget over several years ; Whereas, to that end, the system of monitoring must be based on the individual undertakings entered into under the programmes approved under Regulation (EEC) No 2080/92 and on short-term forecasts updated regularly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee, HAS ADOPTED THIS REGULATION : Article 1 The Member States shall forward information on progress in implementing the scheme provided for in Regulation (EEC) No 2080/92 as at 30 April and 31 October of each financial year using the table given in Annex I hereto and distinguishing, where applicable, between Objective 1 regions and other regions . The information must reach the Commission within 60 days of the stated dates. Article 2 The Member States shall also forward forecasts of expen ­ diture under Regulation (EEC) No 2080/92 to the Commission each quarter using the table given in Annex II hereto. The forecasts must reach the Commission by 31 March, 30 June, 30 September and 31 December. By way of exception, the first forecasts to be forwarded using the table in Annex II must reach the Commission 30 days after the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30 . 7. 1992, p . 96. (2) OJ No L 185, 15 . 7. 1988, p . 29 . 6 . 5. 94 Official Journal of the European Communities No L 115/7 ANNEX I INFORMATION TO BE FORWARDED ON PROGRESS IN IMPLEMENTING REGULATION (EEC) No 2080/92 Member State : Objective 1 regions/other (delete where applicable) Situation at : Measure Previous cumulative position Withdrawals from scheme New applications New cumulative position I. PRIVATE AFFORESTATION A. Number of applications to join the scheme (pending authorization) B. Afforestations granted  Number of authorizations  Number of hectares concerned C. Applications definitively approved (after comple ­ tion of work) : Aid for private afforestation (a) Number of recipients whose right to payment has been recognized (b) Number of hectares concerned (c) Total cost eligible for Community part ­ financing  In respect of a first payment  In respect of any subsequent payments Premium for maintenance of woodland (a) Number of recipients whose right to payment has been recognized (b) Number of hectares concerned (c) Total cost eligible for Community part ­ financing -  In respect of a first payment  In respect of any subsequent payments Compensation for loss of income (a) Number of recipients whose right to payment has been recognized (b) Number of hectares covered by premium, of wich  Farmers  Other recipients (c) Total cost eligible for Community part ­ financing :  In respect of a first payment  In respect of subsequent payments No L 115/8 Official Journal of the European Communities 6. 5 . 94 Measure Previous cumulative position Withdrawals from scheme New applications New cumulative position II . AID FOR INVESTMENTS FOR THE IMPRO ­ VEMENT OF WOODLAND A. Number of applications to join the scheme (pending authorization) B. Number of authorizations grated to carry out work C. Applications definitively approved (after comple ­ tion of work) : (a) Number of recipients whose right to payment has been recognized (b) Total cost eligible for Community part ­ financing Budget cost of applications definitively approved Total for new cumulative position (estimate) of which EAGGF Guarantee Section To 15. 10 . 19 .. (Financial year t) (') Financial year (t + 1 ) Financial year (t + 2) Financial year (t + 3) Financial year (t + 4) To 15.10.19 .. (Financial yeart)(') Financial year (t + 1 ) (Financial year (t + 2) Financial year (t + 3) Financial year (t + 4) III . PUBLIC AFFORESTATION Budget cost of public afforestation Total of which EAGGF Guarantee Section (') For the declaration as at 30 April, financial year (t) refers to the current financial year. For declarations as at 31 October, year (t) refers to the financial year which has just ended. ANNEX II FORECAST FOR EXPENDITURE TO BE FORWARDED UNDER REGULATION (EEC) No 2080/92 Member State : Notification of (') Budget year Until 15. 10. 199 .. .. . ,(financial year t) Financ,al Year (t+1 ) A. Forecast of total expenditure eligible for Community part ­ financing (in national currency) of which in objective 1 regions B. Expenditure to the EAGGF Guarantee Section (') Specify date . Notes : 1 . Forecasts must not be confined to applications approved definitively but must also take into account other payments contemplated. 2. Financial year t is the current financial year.